DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) and further in view of Kane et al.  (US 2018/0140469) as evidenced by Meyer et al. (US 2011/0315585).
With reference to claim 1, Coulter et al. (hereinafter “Coulter”) discloses a  product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 
wherein the first plurality of disposable absorbent articles are structurally or compositionally different from the second plurality of disposable absorbent articles 
The difference between Coulter and claim 1 is the provision that each of the first and second plurality of disposable absorbent articles comprises specific fibers and wherein the first package comprises a first polymeric bag and the second package comprises a second polymeric bag and a carton surrounding the second polymeric bag and wherein employed adhesives are devoid of added fluorescence. 
It is noted that the use of first and second plant-based fibers as well as first and second polymeric bags does not equate to different fibers and/or bags, but simply the provision of two fibers and/or bags even if they are the same. 
	While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.
	In this case, Meyer does provide a bag that surrounds the carton as claimed. 
“Surrounding” is defined as:
to extend around the margin or edge of

	With respect to the specific fibers of the article(s), Kane et al. (hereinafter “Kane”) teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) may be present in both the first and second plurality of articles is within the scope of the claim language.
Lastly, with respect to employed adhesives being devoid of added fluorescence, one of ordinary skill in the art at the time the invention was made could reasonably presume that the article of Coulter in view of Kane would not include adhesives with 
With respect to claim 2, Coulter in view of Kane teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between Coulter in view of Kane and claim 2 is the explicit recitation that the second plurality of disposable absorbent articles is free of fragrance. 
	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061].
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane without fragrance because Kane provides that the article consists of specific elements which do not include fragrance as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
With respect to claim 3, Coulter in view of Kane teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between Coulter in view of Kane and claim 3 is the explicit recitation that the second plurality of disposable absorbent articles is free of lotion. 
	Kane teaches an absorbent article which consists of or consists essentially 

covering and, optionally, a pouch. See [0061].

	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane without lotion because Kane provides that the article consists of specific elements which do not include lotion as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
With respect to claim 4, Coulter in view of Kane teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between Coulter in view of Kane and claim 4 is the explicit recitation that the second plurality of disposable absorbent articles is free of paraben. 
	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061].

	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane without paraben because Kane provides that the article consists of specific elements which do not include paraben as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].

	The difference between Coulter in view of Kane and claim 5 is the explicit recitation that the second plurality of disposable absorbent articles is free of chlorine. 
	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061].

	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane without chlorine because Kane provides that the article consists of specific elements which do not include chlorine as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chlorine, bleach, chemical additives or toxic materials as taught by Kane in [0001].
	As to claims 6, 14, 22 and 29, see the rejections of claims 2-5.
	With reference to claim 7, Coulter discloses a product line-up further comprising a communication as set forth in [0054].
The difference between Coulter in view of Kane and claim 7 is the provision that the communication conveys specific information.

With reference to claim 8, Coulter discloses a product line-up wherein the first product and the second product share a brand name but comprise different sub-brand names as set forth in [0056]. 
With reference to claim 9, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 
wherein the first plurality of disposable absorbent articles are structurally or compositionally different from the second plurality of disposable absorbent articles [0059];
and wherein the first package comprises a first predominant color and the second package comprises a second predominant color that is different from the first predominant color as set forth in [0061]. 

It is noted that the use of first and second plant-based fibers does not equate to different fibers, but simply the provision of two fibers even if they are the same. 
	While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.


	In this case, Meyer does provide a bag that surrounds the carton as claimed. 
“Surrounding” is defined as:
to extend around the margin or edge of
As shown in figure 4 of Meyer, the bag is surrounding the carton.
	Kane teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) in both the first and second plurality of articles is within the scope of the claim language.
Lastly, with respect to employed inks being devoid of green number 7 dye, one of ordinary skill in the art at the time the invention was made could reasonably presume that the article of Coulter in view of Kane would not include inks green number 7 dye because neither Coulter nor Kane include ink as a part of the invention.

As to claims 11, 19 and 26, see the rejection of claim 3.
As to claims 12, 20 and 27, see the rejection of claim 4.
As to claims 13, 21 and 28, see the rejection of claim 5.
As to claims 15 and 23, see the rejection of claim 7.
As to claim 16, see the rejection of claim 8.
With reference to claim 17, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 
wherein the first plurality of disposable absorbent articles are structurally or compositionally different from the second plurality of disposable absorbent articles [0059];
and wherein the first product and the second product share a brand name but comprise different sub-brand names as set forth in [0056]. 

It is noted that the use of first and second plant-based fibers does not equate to different fibers, but simply the provision of two fibers even if they are the same. 
	Kane teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) in both the first and second plurality of articles is within the scope of the claim language.

With reference to claim 24, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles [0049], the first package comprising a polymeric bag [0055], a brand and a first sub-brand [0057]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles [0049], the second package comprising a polymeric bag/carton [0055- encompassed through the disclosure of a combination of a bag and carton], the brand and a second sub-brand different from the first sub-brand [0057]; 
and a characterization as set forth in [0054].
The difference between Coulter and claim 24 is the provision that the characterization conveys specific information, that the carton surrounds the polymeric bag, that each of the first and second plurality of disposable absorbent articles comprises specific fibers and that the second plurality of articles is devoid of green number 7 dye.

It is noted that the use of first and second polymeric bags does not equate to different bags, but simply the provision of two bags even if they are the same. 
	It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the characterization as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already been set forth by the prior art. The modification of the specific information being presented is within the level of ordinary skill in the art.
While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton the bag.
It is noted that the use of first and second plant-based fibers as well as first and second polymeric bags does not equate to different fibers and/or bags, but simply the provision of two fibers and/or bags even if they are the same. 
	While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.

“Surrounding” is defined as:
to extend around the margin or edge of
As shown in figure 4 of Meyer, the bag is surrounding the carton.
	With respect to the specific fibers of the article(s), Kane et al. (hereinafter “Kane”) teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) may be present in both the first and second plurality of articles is within the scope of the claim language.
.

Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive.
Initially, applicant argues the preamble of Meyer stating “a partially closed carton”.  
As set forth in the rejection, “Surrounding” is defined as: to extend around the margin or edge of.
 In this case, Meyer does provide a bag that surrounds the carton as claimed as shown in figure 4. The fact that the carton may be partially closed does not negate the face that the carton continues to be surrounded.
	With respect to the specific fibers of the article(s), Kane et al. (hereinafter “Kane”) teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
As noted on page 4, lines 15-16 of the instant specification, plant-based fibers includes synthetic fibers that comprise bio-based content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781